BLODGETT, P. J.
Heard upon motion for a new trial after a verdict for the plaintiff for $2,500.
Action by husband for criminal conversation by defendant with wife of plaintiff.
Plaintiff’s wife testified that she worked for defendant in his mill, making sweaters; that she worked for him three years; thát he didn’t bother her until March, 192S; that she did not remember the day of the month but that in March, 1928, he drove her home in his car and attacked her; that she did not tell her husband until he attacked her a second time.
“Q. 32. Well; when was that second time?
A. The second time it was the first Wednesday in July — July 11th.”
For plaintiff: Felix Toupin.
For defendant: John R. Higgins, Thomas J. Biatek.
Slie further testified that this second time she was going down to the post office for mail and he met her with his car and took her back home and stopped in the same place that he had attacked her before, and again attacked her.
AVhen this case was brought the declaration fixed Wednesday, the fourth day of July, 192S, as the date of the second assault. This was amended to Wednesday, the 11th day of July.
After the first alleged assault was made, she continued to work for defendant and no other alleged assault was made until four months later. She did not tell her husband of the first assault and this action was brought after some trouble occurred between plaintiff and defendant.
The defendant had a perfect alibi for July 4, 1928, the date set in the declaration.
The Court does not believe the story told by Mary Grochowski. There are many inconsistencies and improbabilities in it.
New-trial granted.